DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 16, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: a second touch link line immediately adjacent to the first touch link line, a third touch link line and a fourth link line immediately adjacent to the third touch link line, between the first and the second touch link lines passing through at least the first touch electrode are spaced apart from to have a first distance, wherein the third link line and the fourth touch link line passing through the third touch electrode and the fourth touch electrode are spaced apart from to have a second distance, and wherein the first distance is different from the second distance.
Wang discloses a display panel with column electrodes evenly distributed ([0021-0025], See Fig. 6), but fails to disclose a first distance different from a second distance when the first touch link and second touch link are adjacent and the third touch link and fourth touch link are immediately adjacent when overlapping touch electrodes. Ko discloses rounded corner electrodes ([0082, 0116], See Fig. 5), but fails to disclose a first distance different from a second distance when the first touch link and second 

As per claim 26, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: a plurality of touch link lines including a first touch link line, a second touch link line immediately adjacent to the first link line, a third touch link line, and a fourth touch link line immediately adjacent to the third link line; a minimum distance between the first touch link line and the second touch link line is different from a minimum distance between the third touch link line and the fourth touch link line.
Wang discloses a display panel with column electrodes evenly distributed ([0021-0025], See Fig. 6), but fails to disclose a first distance different from a second distance when the first touch link and second touch link are adjacent and the third touch link and fourth touch link are immediately adjacent when overlapping touch electrodes. Ko .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856. The examiner can normally be reached Monday-Friday 10:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624              
                                                                                                                                                                                          /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624